Citation Nr: 1123459	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-40 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS), for accrued benefits purposes.

2.  Entitlement to service connection for thyroid cancer, for accrued benefits purposes.

3.  Entitlement to service connection for frontal temporal lobe dementia, for accrued benefits purposes.

4.  Entitlement to service connection for primary progressive aphasia, for accrued benefits purposes.

5.  Entitlement to service connection for sleep apnea, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1971.  He died in May 2008.  The appellant is advancing her claims as the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in April 2009.  A statement of the case was issued in August 2009, and a substantive appeal was received in October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the October 2008 RO rating decision in this case acknowledged the appellant's claims of entitlement to service connection for accrued benefits purposes for each of the five issues separately identified in the issues list at the top of this Board remand.  The Board notes that among the appellant's contentions was the theory, presented in part by an April 2008 private medical opinion that was of record at the time of the Veteran's death, that "possible exposure to excessive radiation may have contributed to" the disabilities for which service connection is sought, with express specific reference to "thyroid cancer," "frontal temporal lobe dementia," "progressive aphasia," and "ALS."  The April 2008 private medical opinion indicated that the diseases "may be related to his service in the military" and cited that Veteran's having been "stationed at a radar installation in Tulle, Greenland, and also stationed at Vandenberg Air Force Base, in California, guarding the missile silos."

The October 2008 RO rating decision acknowledged each of the five accrued benefits issues raised by the appellant.  The appellant's April 2009 notice of disagreement expressed a desire to appeal the "claim for accrued benefits denied."  The Board interprets this notice of disagreement as initiating an appeal of all of the denied claims of entitlement to service connection for accrued benefits purposes.  Although the statement in the notice of disagreement goes on to discuss ALS specifically, the Board does not believe that the notice of disagreement contains any statement that limits the appeal that is initiated by the appellant's opening statement indicating that she disagrees with the entire denial of entitlement to accrued benefits.  Thus, the Board finds that all five issues involving claims of entitlement to service connection for accrued benefits purposes were appealed.

However, the August 2009 statement of the case condensed the issue by simply referring to "Whether accrued benefits are payable based upon the claims from the veteran received April 29, 2008."  The reasons and bases discussion presented by the August 2009 statement of the case only addresses the ALS issue, and only addresses whether the effective date of a revised regulation permits presumptive service connection for ALS in this case.  The appellant's October 2009 substantive appeal also focuses upon the ALS issue in an attempt to rebut the statement of the case, but no statement in the substantive appeal clearly limits the appeal to that issue.  It appears that the RO has not issued any statement of the case that actually addresses the complete breadth of the issues the appellant appealed from the October 2008 RO denial.

The Board finds that a statement of the case addressing the entire set of the issues the appellant has appealed must be issued prior to Board appellate review.

Additionally, as the appellant's claims include contentions of disability incurred due to alleged exposure to radiation during service, additional development is warranted.

Service connection for a disorder that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of diseases that will be presumptively service connected for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the Board finds that the Veteran does not meet the criteria for being characterized as a radiation-exposed veteran, given the evidence currently of record.  38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a list of radiogenic diseases, such as thyroid cancer, that will be service connected, provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.311(a)(1), in all claims in which it is established that a radiogenic disease first became manifest after service (and after any applicable presumptive period) and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  In this case, the medical evidence shows that the Veteran was diagnosed with thyroid cancer in approximately 1983, which was well over 5 years after the claimed in-service exposure to radiation.  See 38 C.F.R. § 3.311(b)(5).  The Board also notes that thyroid cancer is considered a radiogenic disease. 38 C.F.R. § 3.311(b)(2)(ii).

The Board observes that 38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be completed in the dose assessment development phase in a claim such as in this case.  The regulation clearly directs that all available records concerning the Veteran's exposure to radiation will be forwarded to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  This is not discretionary and the claim must be referred to the Under Secretary for Health as provided in the regulation.  It must also be noted that the Board is bound by the regulations.  38 C.F.R. § 19.5.  VA has not yet obtained the required dose estimate.  Therefore, the Board finds that obtaining a dose estimate is required in this case.

It does not appear that all required development has been conducted in this case based on the appellant's claim that her spouse was exposed to radiation during service.  The Board notes that the claims file reflects that the RO at one point initiated development procedures specific to radiogenic disability claims.  An undated sheet in the c-file reveals that the claims file was refused by the Regional Office to which it was transferred for treatment as a "radiation claim" with a mark expressly indicating: "No development accomplished."  An attached sheet reveals that the development was aborted because "ALS is not radiogenic."  A handwritten response noted in reply: "but thyroid cancer is a radiogenic disease."  It does not appear that any further steps were taken to return the claims file to the Regional Office which was originally expected to handle the radiogenic disease development matters.

Following this, the Veteran's service treatment records were obtained, but not his service personnel records.  A VCAA letter was sent to the appellant in September 2008 that included an indication that the claims file "has been returned to our office by the Regional Office in Jackson, Mississippi [where it was transferred for development of the radiogenic disease aspect of the appeal].  Further action is pending development for official verification of the veteran's actual exposure to radiation during service."  Neither this letter, nor any other contents of the claims file, explains why there was no evident restarting of the development that was sought when the claims file was transferred for radiogenic development and accidentally refused.  Rather, it appears that the totality of radiation-exposure related development completed after the initial mix-up and the September 2008 letter to the appellant was a request to the National Personnel Records Center (NPRC) seeking any Form DD 1141 documenting officially noted in-service radiation exposure.  That request was replied to with notice that "the information requested is not a matter of record."

As the claims file was referred by the RO to an office for development as a claim involving alleged radiation exposure, but was apparently mistakenly refused by that office without any corrective follow-up being completed, it is unclear to the Board whether the important development initiated by the RO in this case has been completed.  The matter is left further unclear because there has been no statement of the case issued in this matter that addresses the pertinent claims and radiation exposure contentions advanced in this appeal.  Thus, remand to have the RO ensure completion of the necessary development in this case is appropriate.  The Board also believes that, as this claim involves contentions regarding the Veteran's exposure to radiation associated with specific assignments during service, it would be helpful to obtain the Veteran's service personnel records for review in connection with consideration of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to obtain the Veteran's service personnel records and associate them with the claims file for review in connection with this appeal.

2.  After completion of the above, the RO/AMC should take appropriate actions to complete the previously initiated and apparently aborted and incomplete development associated with the radiation exposure contentions involved in this appeal.  As discussed above, the Board directs the RO/AMC's attention to the fact that the claims file was forwarded to an office for radiation exposure related development, but was refused on the mistaken basis that no radiogenic disease was part of the appeal.  The RO/AMC should also take any appropriate actions pursuant to 38 C.F.R. § 3.311 to obtain a radiation dose estimate.  The development procedures outlined in 38 C.F.R. § 3.311 should then be followed.

A formal written determination should be added to the claims file explaining the steps taken and indicating that the appropriate development required to address the contention of in-service radiation exposure causing radiogenic disease has been completed.

3.  The RO/AMC should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case or supplemental statement of the case to ensure that all of the issues appealed by the appellant's April 2009 notice of disagreement (each of the service connection claims for accrued benefits purposes denied in the October 2008 RO rating decision, as listed at the outset of this Board remand) are specifically addressed by a statement of the case or supplemental statement of the case as appropriate.  If any issues appealed in the April 2009 notice of disagreement are deemed to have not yet been perfected with a substantive appeal, the appellant should be advised of the need to file a timely substantive appeal if she wishes to complete an appeal from that determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


